Parker, Ch. J.
The order of - the Appellate Division sought to be reviewed reversed a judgment of the Court of Claims and ordered a new trial. Fromphat order the defendant could have appealed to this court as a matter of right on giving a stipulation that upon affirmance judgment absolute should be rendered against it. The learned attorney-general apparently concluded that the best interests of the state might not be subserved by giving such a stipulation, and so application was successfully made to the Appellate Division for an' order allowing an appeal to this court, and certifying that questions of law were involved that in its opinion, should be reviewed by this court. This order and the notice of appeal served in pursuance of its permission did not operate to confer jurisdiction upon this court, for the Appellate Division has no power in a case where an appeal is given as a matter of right upon certain conditions, to dispense with the conditions by allowing an appeal. (Mundt v. Glokner, 160 N. Y. 571.)
The appeal should be dismissed, with costs.
O’Brien, Haight, Cullen and Werner, . JJ., concur; Gray and Landón, JJ., not sitting.
Appeal dismissed.